Title: To James Madison from Isaiah L. Green, 18 October 1808
From: Green, Isaiah L.
To: Madison, James



Sir
Barnstable Massachusetts Octo. 18th. 1808.

The friends of Mr. William Bassett a native of this town, have requested me to write you on his behalf.  It seems by a letter from the American Consul at Cayenne, that Mr. Bassett was the Mate of a Brig, bound from Buenos Ayres to Rio Janeiro, that on the Voyage the Capt. James A Boutcher, was Killed by a part of the Crew, that on her return to Cayenne, Mr. Bassett & the Crew were imprisoned.  The Consul does not charge Mr. Bassett as a partner in the Crime, but only imputes to him imprudence & neglect.  It is the earnest desire of his friends, in consequence of a strong recommendation from the Consul, that Mr. Bassett may be ordered into the United States there to take his trial.  If this may be thought proper, permit me Sir to add my wishes to theirs, that an order to this effect may be forwarded without delay to the American Consul at Cayenne.  I am Sir with Great respect your Hum Servt.

Isaiah L Green

